Citation Nr: 1040320	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-20 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 4, 1960, to March 17, 1960,  and May 6, 1965, to August 
21, 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A travel board hearing was held before the undersigned in June 
2010 and a copy of the transcript has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that his current hearing loss disability 
occurred during an incident while on active duty.  The Veteran 
contends that in the summer of 1965, while stationed in Quantico, 
Virginia, one of his drill instructors came and yelled at the top 
of his lungs about 2 inches from the Veteran's ear.  The Veteran 
contends that the hearing in his left ear has been affected ever 
since then.  Review of the Veteran's service treatment records 
are silent as to any complaints of hearing loss or of the claimed 
incident with his drill instructor.  However, the Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced while in service.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  On remand, he should be afforded an examination 
to determine the nature and etiology of his current hearing loss, 
to include any relationship to the in-service incident as claimed 
by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any current hearing loss.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that current 
hearing loss had its onset during service 
or is related to service, to include the 
Veteran's report of an incident during 
service when his drill instructor yelled 
into his left ear.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	Then, readjudicate the Veteran's claim.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


